Citation Nr: 1755915	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  10-24 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), prior to September 1, 2009.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel

INTRODUCTION

The Veteran had active service from October 1966 to October 1968.  

The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

Historically, the Board issued a decision in April 2014 denying a compensable rating for migraines prior to September 1, 2009, and granting a 50 percent rating, effective from September 1, 2009. The Board also assumed jurisdiction over this derivative TDIU claim based on the Veteran's hearing testimony in October 2013; the TDIU issue was then remanded to the Agency of Original Jurisdiction (AOJ). See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran appealed that part of the Board's April 2014 decision that denied a compensable rating for migraines, prior to September 1, 2009, to the Court of Appeals for Veteran's Claims, hereinafter "Court." In December 2014, the Court issued an Order vacating the Board's decision denying an initial compensable rating for migraines prior to September 1, 2009, and remanding the matter to the Board for further adjudication consistent with the joint motion for partial remand.

In July 2015, the Veteran was awarded entitlement to a TDIU, from September 1, 2009, on an extraschedular basis. 

In April 2017, the Board granted entitlement to a rating of 50 percent for migraine headaches, effective March 28, 2008 and remanded the issue of entitlement to a TDIU, prior to September 1, 2009. That development having been completed, the claim is now ready for appellate review.





FINDINGS OF FACT

1. Prior to September 1, 2009, the Veteran was service-connected for migraines (rated as noncompensable from November 3, 2003, and 50 percent disabling, from March 28, 2008), and residuals of lipoma excision right neck (rated as noncompensable from November 3, 2003). The Veteran's combined rating is noncompensable, prior to March 28, 2008, and 50 percent, thereafter.

2. The Veteran is currently in receipt of a TDIU, from September 1, 2009.

3. Prior to September 1, 2009, the Veteran's service-connected disabilities do not meet the requisite schedular percentages for a TDIU.

4. From November 1, 2008, the evidence demonstrates that the Veteran's service-connected disabilities, when evaluated in association with his educational attainment and occupational experience, preclude all forms of substantially gainful employment.


CONCLUSION OF LAW

From November 1, 2008, the criteria for entitlement to a TDIU have been met, on an extraschedular basis. 38 U.S.C. § 5110 (West 2012); 38 C.F.R. § 4.16 (a), (b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  

In this case, the Board is granting the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to a TDIU, Prior to September 1, 2009

The Veteran seeks entitlement to a TDIU. He is currently in receipt of a TDIU, on an extraschedular basis, effective September 1, 2009. The Veteran claims he has not been able to work due to his service-connected disabilities, since November 2008. 

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 4.16 (2017). 

Prior to September 1, 2009, the Veteran's service-connected migraines are rated as noncompensable, effective November 3, 2003, and 50 percent disabling, effective March 28, 2008. He is also service-connected for residuals of lipoma excision right neck, rated as noncompensable, effective November 3, 2003. Therefore, the Veteran's combined rating is noncompensable, prior to March 28, 2008, and 50 percent, thereafter. As such, the Veteran does not meet the percentage threshold requirements provided in 38 C.F.R. § 4.16 (a) for consideration of entitlement to a total rating based on individual unemployability because the Veteran does not have a single service-connected disability ratable at 60 percent or more nor does he have a combined rating for his service-connected disabilities of 70 percent or more. Therefore, he is not entitled to TDIU on a schedular basis, as a matter of law, prior to September 1, 2009. 

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history. Therefore, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of Veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section. 38 C.F.R. § 4.16 (b). 

Unlike the criteria for an extraschedular rating under 38 C.F.R. § 3.321, the grant of an extraschedular rating for TDIU under 38 C.F.R. § 4.16 (b) is based on a subjective standard that seeks to determine if a particular Veteran is precluded from employment based on his service-connected disabilities. See VAOPGCPREC. 6-96 (1996). This means that the Board should take into account the Veteran's specific circumstances including his disability and his employment history when determining if he is unable to work. 

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Although the Board is precluded from initially assigning an extraschedular rating, the Board may review the adjudication of an extraschedular rating once the Director of the Compensation Service determines that an extraschedular rating is not warranted. Anderson v. Shinseki, 22 Vet. App. 423 (2009); Floyd v. Brown, 9 Vet. App. 88 (1996).

In April 2017, the Veteran's claim was sent to the Director of the Compensation Service. It appears that the RO recommended that the Veteran be granted entitlement to an extraschedular TDIU benefit, from November 1, 2008, although the date was incorrectly stated as 2009; of note, there were several misprints in the Advisory Opinion Request where the year was referred to as 2009 instead of 2008, for the Veteran's last year of employment as well as the suggested effective date for the TDIU benefit. See April 2017 Advisory Opinion Request. In May 2017, however, the Director determined that the Veteran's disabilities were not of the severity to warrant entitlement to TDIU on an extraschedular basis, prior to September 1, 2009. The Director indicated that there was no evidence the Veteran was unemployable "since he has multiple non-service connected disabilities."

The Board finds that the evidence supports the claim for a TDIU rating on an extraschedular basis, effective November 1, 2008. The Veteran filed a VA Form 21-8940, at which time he reported last working on October 31, 2008 as a federal police officer. The Veteran indicated that he had completed college and has a bachelor's degree. 

Of note, the Veteran is in receipt of a 50 percent rating for migraines, effective March 28, 2008, as it was determined that the Veteran's migraines were manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. In a March 31, 2008, VA treatment note, it was noted that the Veteran's migraines had significant effects on the Veteran's usual occupation by way of increased tardiness and increased absenteeism due to vision difficulty and pain. A VA treatment note from May 2009 indicates the Veteran sought treatment for right sided neck pain and/or headache.  The Veteran reported that he had been suffering from chronic neck pain and/or headache in the last forty years, which became worse since he had surgery to remove a cyst/mass.  The Veteran described the pain as sharp, rated as up to nine out of ten, located in the right posterior aspect of the head with radiation down to the right upper back, lasting about five minutes per each episode.  He stated the pain level depended on the movement he does, such as turning.  It was noted that taking two tablets of Advil provided about fifty percent pain relief, and that he refused to take Percocet because he worried about becoming addicted. 

The Veteran was afforded a VA examination in August 2009.  The Veteran's wife stated that the Veteran's headaches are so severe at times, that he is unable to function.  The examiner stated that the Veteran's headaches were continuing to worsen, and at this point, they are daily.  It was noted that they are interfering with his private life and his ability to concentrate and work.  

The Veteran continued working as a police officer until October 31, 2008. He was medically disqualified from his job in September 2009 due to head and neck pain. See September 2009 statement from Office of Personnel Management.

The Veteran testified in October 2013 that beginning seven to eight years prior, i.e., 2006 or 2007, he would pass out in his police cruiser due to the pain from his headaches.  

In February 2015, the Veteran underwent an employment evaluation. The Veteran was interviewed and his file was reviewed. The vocational consultant opined that it is at least as likely as not that the Veteran's service-connected disabilities prevent him from securing a substantially gainful occupation. The consultant explained that the Veteran's disabilities progressed to this level in approximately June 2008, and ultimately led to his permanent departure from the workforce; as a result of this departure, he was deemed medically unfit to continue. The consultant acknowledged that the Veteran suffers from other conditions, however, it was noted that the opinion that the Veteran is unemployable is based solely on his service-connected disabilities, in absence of his other conditions.

The Board notes that prior to the Veteran's departure from the workforce in October 2008, his migraines were determined to be manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Based on the medical evidence, lay statements, and February 2015 vocational consultant opinion, the Board finds that the Veteran's service-connected migraines and neck pain from his service-connected residuals of lipoma excision progressed to the point that he was no longer able to maintain employment, at which time he stopped working on October 31, 2008 and was eventually declared medically disqualified from his job in September 2009, due to head and neck pain. As such, the Board finds that the evidence supports the award of a TDIU rating, on an extraschedular basis, from November 1, 2008.
ORDER

Effective November 1, 2008, entitlement to a TDIU, on an extraschedular basis, is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


